AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page I ofl
                                                                                                                                                                                ClI
                                             UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                                 v.                                                 (For Offenses Committed On or After November I, 1987)


                      Ramualdo Velez-Asuncion                                                       Case Number: 3:19-mj-24162

                                                                                                   Hector J             I
                                                                                                   Defendant's ttorney
                                                                                                                               FILED
REGISTRATION NO. 90833298
THE DEFENDANT:                                                                                                                  OCT 1 5 2019
 12:1 pleaded guilty to count(s) --=-I-=-o=-f-=-C-=-o=m2p:.::.la::::i::::nt.:.__ _ _ _ _ _ _ _h~c~Ls=E;,c,RcnK"'u!L.;:,"..J-J.lli'"-.Ll<.l-'"r;c"-L··.c- 00
                                                                                                                                                         -- -1<,·-:r----1----
 D was found guilty to count( s)                                                                                :eurHERN DISTRICT OF CALIFORNIA
      after a plea of not guilty.                                                                     u''
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                                                  Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                        I
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  ,,..,,,,   I


                                 /• \ TIME SERVED                                           O _ _ _ _ _ _ _ _ days

 lZl Assessment: $10 WAIVED 12:1 Fine: WAIVED
 12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Tuesday, October 15, 2019
                                                                                               Date of Imposition of Sentence



                                                                                               I ~ ~ A R R Y M KDrufrN
                                                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                  3: 19-mj-24162
